1
2
3                                                JS-6
4
5
6
7
8
9
10
                IN THE UNITED STATES DISTRICT COURT
11
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13                                    ) Case No. 5:19-cv-01297-JGB-SP
     MONSTER ENERGY COMPANY, a
14   Delaware corporation,            )
                                      )
15               Plaintiff,           ) STIPULATED FINAL CONSENT
                                      ) JUDGMENT
16        v.                          )
                                      )
17   INTEGRATED SUPPLY NETWORK, )
18   LLC, a Florida limited liability )
     company,                         )
19                                    )
                  Defendant.          )
20                                    )
21   AND RELATED COUNTERCLAIMS. )
                                      )
22
23
24
25
26
27
28
1             Whereas, pursuant to a settlement agreement between the parties, Plaintiff
2    Monster Energy Company (“Monster”) and Defendant Integrated Supply
3    Network, LLC (“ISN”) agree to the terms and conditions of this Stipulated
4    Consent Judgment.
5             IT IS HEREBY ORDERED, ADJUDGED, AND DECREED AS
6    FOLLOWS:
7             1.    On July 15, 2019, Monster initiated this action by filing a Complaint
8    against ISN in the Central District of California for trademark infringement, trade
9    dress infringement, false designation of origin, and unfair competition.
10            2.    The Court has personal jurisdiction over each of the parties to this
11   action. The Court also has subject matter jurisdiction over this action pursuant to
12   15 U.S.C. §§ 1116 and 1121(a), 28 U.S.C. § 1331, 1338, and 1367(a). Venue is
13   proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b) and (c).
14            3.    Final judgment is entered in favor of Monster on all claims.
15            4.    Each party will bear its own costs and attorneys’ fees for this action.
16            5.    This Order is not appealable because the parties have agreed to its
17   terms.
18
19   IT IS SO ORDERED.
20
21
     Dated: June 23, 2021
22                                            Honorable Jesus G. Bernal
23                                            United States District Court Judge
24
25
26
27
28
                                               -1-
     APPROVED AS TO FORM:
 1
 2                          KNOBBE, MARTENS, OLSON & BEAR,
                            LLP
 3
 4 Dated: June 23, 2021     /s/ Brian C. Horne
                            Steven J. Nataupsky
 5                          Joseph R. Re
                            Lynda J. Zadra-Symes
 6                          Paul A. Stewart
 7                          Brian C. Horne
                            Yanna S. Bouris
 8                          Marko R. Zoretic
                            Jason A. Champion
 9
                            Attorneys for Plaintiff, MONSTER ENERGY
10                          COMPANY
11 Dated: June 23, 2021     MADEL PA
12
13                          /s/ Cassandra B. Merrick (with permission)
                            Christopher W. Madel
14                          Jennifer M. Robbins
                            Cassandra B. Merrick
15                          Stephen M. Premo
16
17                          Attorneys for Defendant, Integrated Supply
                            Network
18
19
20   35069178

21
22
23
24
25
26
27
28
                                -2-
